Citation Nr: 0800942	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  98-02 070A	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Service connection for hypertension, to include as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
gastritis.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.   

The Board previously remanded this matter in December 2003 
and January 2006.

The decision below reopens the claim for service connection 
for gastritis and REMANDS the claims of entitlement to 
service connection for gastritis and service connection for 
hypertension to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

FINDINGS OF FACT

1.  A March 1997 rating decision denied service connection 
for gastritis.  The veteran did not appeal the March 1997 
rating decision, and it is final.

2.  The evidence received since the March 1997 rating 
decision is neither cumulative nor redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable probability of substantiating the claim 
of entitlement to service connection for gastritis.


CONCLUSIONS OF LAW

1.  The March 1997 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1997). 

2.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for gastritis.  38 
U.S.C.A. 5108 (West 2002); 38 C.F.R. § 3.156 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court has ruled that the VCAA requires additional notice 
when a claimant seeks to reopen a previously denied claim.  
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that VA must examine the basis for a denial of a previously 
disallowed claim and provide the veteran with notice of the 
evidence of service connection found lacking in the previous 
denial.  Kent at 10.   

In this case, the RO provided the veteran with notice on his 
claim for service connection for gastritis in a September 
2005 letter.  A  March 2003 letter provided the veteran with 
notice on his claim for service connection for hypertension.  
These notices advised the veteran of VA's duty to assist and 
explained what evidence VA was responsible for obtaining and 
what evidence VA would assist the veteran in obtaining.  
These notices also advised the veteran to submit any 
pertinent records in his possession.  

A September 2006 letter informed the veteran of the evidence 
necessary to establish a disability rating or effective date 
in the event of the award of the benefits sought.

The Board notes that the veteran was not provided with notice 
of the requirement of new and material evidence to reopen the 
previously denied claim for service connection for gastritis.  
The veteran was also not provided with notice of the evidence 
found lacking in the prior denial of service connection, as 
required by Kent.  However, because the decision below 
reopens the veteran's claim for service connection for 
gastritis, the Board finds that the deficiency of the VCAA 
notices did not affect the essential fairness of the 
adjudication.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).


II.  Claim to Reopen

The veteran seeks to reopen a claim for service connection 
for gastritis, which he asserts developed secondary to 
medication prescribed for service-connected foot 
disabilities.   

A claim for service connection for gastritis as secondary to 
service-connected PTSD was denied by the RO in a March 1997 
rating decision.  The RO based its denial on a finding that 
the evidence failed to establish a nexus between the 
veteran's service-connected PTSD and gastritis.  The evidence 
considered in that rating decision included service medical 
records, a report of a 1997 VA examination and other post-
service VA and private medical records.  

In March 1997, the veteran was notified of the rating 
decision and of his appellate rights with regard to that 
decision.  The veteran initiated an appeal of the March 1997 
rating decision by filing a Notice of Disagreement but did 
not perfect an appeal to the Board.  The March 1997 rating 
decision is therefore final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997). 

The veteran sought to reopen the claim of entitlement to 
service connection for gastritis in January 2005.  

The Board notes that the veteran has asserted alternate 
theories regarding why his gastric disability should be 
service connected.  The veteran previously claimed service 
connection for gastritis as secondary to PTSD and now asserts 
that gastritis is related to medication prescribed for 
service-connected disabilities.  The United States Court of 
Appeals for Veterans Claims (the Court) has held that basing 
a claim for service connection on a new theory of etiology 
does not constitute a new claim.  See Ashford v. Brown, 10 
Vet. App. 120 (1997).  Therefore, although the veteran has 
raised a new theory regarding causation, he is nonetheless 
required to submit new and material evidence to reopen the 
claim for service connection for gastritis.  

A claim that is the subject of a prior final denial may be 
reopened if new and material evidence is received with 
respect to that claim.  Once a claim is reopened, the 
adjudicator must review it on a de novo basis, with 
consideration given to all of the evidence of record.  38 
U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 
(1996).

For claims filed on or after August 29, 2001, as in this 
case, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is 
presumed credible for the purposes of reopening an 
appellant's claim, unless it is inherently false or untrue, 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence that has been received since the March 1997 
rating decision includes VA outpatient medical records and 
reports of VA examinations.

The VA outpatient treatment records reflect various 
complaints including complaints including epigastric pain, 
nausea and vomiting.  

In a VA treatment record dated in April 2003, a VA 
psychiatrist noted an impression that the veteran's chronic 
PTSD-related anxiety symptoms can exacerbate his hypertension 
and other medical conditions such as GERD and chronic pain. 

The report of a February 2007 VA examination reflects a 
current diagnosis of dyspepsia, non-ulcer type.  The report 
indicates that the veteran complained of recurrent epigastric 
discomfort.  

In an April 2007 VA examination report, a VA examiner stated 
that the veteran's stomach aches might be related to panic 
attacks that the veteran was having.  
  
The evidence that has been received since the prior final 
rating decision is new because it was not previously 
submitted to agency decisionmakers and is neither cumulative, 
nor redundant of the evidence of record at the time of the 
last prior final denial.

This evidence is also material because, by itself or when 
considered with the evidence previously of record, it relates 
to an unestablished fact necessary to substantiate the claim 
for service connection for gastritis.  In addition, it raises 
a reasonable possibility of substantiating that claim.  This 
evidence, specifically, the opinion noted by the VA physician 
in the VA outpatient treatment reports dated in 2003, 
indicates that the veteran's gastritis may be related to 
PTSD.   The lack of such evidence formed the basis of the 
RO's previous denial of the veteran's claim for service 
connection for gastritis.

Having concluded that new and material evidence has been 
received, the Board may proceed to reopen the veteran's claim 
for service connection for gastritis.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for gastritis is reopened.  
To that extent only, the appeal is allowed.  

REMAND

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that VA must examine the basis for a denial of a previously 
disallowed claim and provide the veteran with notice of the 
evidence of service connection found lacking in the previous 
denial.  Kent at 10.  The RO provided the veteran with VCAA 
notice on his claim to reopen for service connection for 
gastritis in September 2005.  The notice letter set forth the 
requirements of a service connection claim but did not advise 
the veteran of the evidence found lacking in the previous 
denial of service connection for gastritis.  Therefore, a 
remand is necessary to provide adequate notice to the 
veteran.

Under 38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of a disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  38 
C.F.R. § 3.159(c)(4) (2007).

The types of evidence that indicate that a current disability 
may be associated with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).

Because there is medical evidence suggesting that a 
gastrointestinal condition may be associated with PTSD,  an 
examination is necessary to decide the claim for service 
connection for gastritis.

With respect to the claim for service connection for 
hypertension, the Board notes that the veteran has been 
afforded VA examinations, including most recently in January 
2005.  The January 2005 VA examiner diagnosed essential 
hypertension and opined  that hypertension is not causally 
related to PTSD.  The examiner reasoned that hypertension was 
first diagnosed in 1991.  

In a March 2006 addendum, the same examiner stated that it is 
unlikely that PTSD caused or aggravated hypertension.  He 
opined that it is known that blood pressure can temporarily 
be elevated in the presence of anxiety or pain, but medical 
authorities have not found hypertension to be caused by mood 
disorders, such as may accompany PTSD. 

The Board notes that a diagnosis of  hypertension is shown in 
VA medical records dated in 1975.  The examiner did not 
address these findings and did not provide a complete 
discussion of the records of prior treatment for 
hypertension.  The fulfillment of the VA's statutory duty to 
assist the appellant includes requesting VA examination when 
indicated, and conducting a thorough and contemporaneous 
medical examination, and providing a medical opinion, which 
takes into account the records of prior medical treatment, so 
that the disability evaluation will be a fully informed one.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board 
concludes that a new examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.   The veteran should be scheduled for a 
gastroenterological examination.  The 
claims file should be made available to 
the examiner prior to the examination, and 
the examiner should indicate in the 
examination report that such a review was 
conducted. 

2.  Following a thorough examination, the 
examiner is asked to diagnose any current 
gastrointestinal disorder.  The examiner 
is asked to provide an opinion regarding 
the following questions:

a.  Is it at least as likely as not (50 
percent or greater likelihood) that the 
veteran's service-connected PTSD caused 
a current gastrointestinal disorder?  
The examiner should provide a detailed 
rationale for the opinion.

b.  If PTSD did not cause a current 
gastrointestinal disorder, is it at 
least as likely as not that the 
veteran's service-connected PTSD 
aggravated or worsened it?  If 
possible, the examiner should determine 
to what extent PTSD worsened a 
gastrointestinal disorder, by referring 
to medical evidence showing the pre-
aggravation level of severity and the 
post-aggravation severity level.

3.	The veteran should be scheduled for a 
VA hypertension examination.  The claims 
file should be made available to the 
examiner prior to the examination, and the 
examiner should indicate in the 
examination report that such a review was 
conducted.  The examiner is asked to 
diagnose any hypertension and to provide 
an opinion regarding the following 
questions:

a.  Is it at least as likely as not 
that the veteran's service-connected 
PTSD caused hypertension?  The examiner 
should provide a detailed rationale for 
the opinion.
  
b.  If PTSD did not cause hypertension, 
is it at least as likely as not that 
service-connected PTSD aggravated or 
worsened it?  If possible, please 
provide an opinion stating to what 
extent PTSD worsened hypertension, by 
referring to or furnishing medical 
evidence showing the pre-aggravation 
severity level of hypertension and 
post-aggravation severity level of the 
disease.  

3.  Following the completion of the 
actions requested above, the RO should the 
readjudicate the claim for service 
connection for gastritis.  If the 
disposition of the claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
Supplemental Statement of the Case (SSOC) 
and afford them an applicable opportunity 
to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


